 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6
           ERIK HEINECKE,
 7                                 Plaintiff,
 8             v.                                                C15-1835 TSZ

 9         ANDREW SAUL, Commissioner of                          ORDER
           Social Security, 1
10
                                   Defendant.
11

12             Plaintiff’s unopposed motion, docket no. 22, is GRANTED, and pursuant to 42

13 U.S.C. § 406(b), plaintiff’s counsel, Victoria B. Chhagan, is AWARDED attorney’s fees

14 as follows. Of the $15,754.00 withheld by the Social Security Administration, $8,600.00

15 shall be paid to plaintiff’s counsel, Victoria B. Chhagan, of Douglas, Drachler, McKee
                                                                     2
16 and Gilbrough at 1904 Third Avenue, Suite 1030, Seattle, WA 98101. The balance of

17
     1
         Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, Commissioner of Social Security, is
18 SUBSTITUTED for Carolyn W. Colvin, former Acting Commissioner, who had been succeeded by
     Nancy Berryhill after this matter was remanded in May 2016 to the Social Security Administration for
19 further administrative proceedings.
     2
20   Plaintiff’s counsel was previously awarded $3,096.37 in attorney’s fees and costs pursuant to the Equal
   Access to Justice Act, 28 U.S.C. § 2412. See Order (docket no. 21). The Social Security Administration
   indicated by letter date-stamped March 14, 2019, that it has paid plaintiff’s counsel $5,907.00 ($6,000.00
21 minus $93.00 user fee). Ex. B to Chhagan Decl. (docket no. 22-6). The balance of the 25% of past-due
   benefits withheld by the Social Security Administration for direct payment of attorney’s fees is therefore
22 $9,754.00 ($15,754.00 minus $6,000.00), but plaintiff’s counsel seeks only $8,600.00 of this amount.

23

     ORDER - 1
 1 the withheld past-due benefits ($7,154.00 minus any applicable fees) shall be released to

 2 plaintiff, Erik Heinecke.

 3         The Clerk is directed to send a copy of this Order to all counsel of record.

 4         IT IS SO ORDERED.

 5         Dated this 8th day of July, 2019.

 6

 7

 8
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
